
	

116 SRES 11 IS: Honoring the 150th anniversary of Fort Sill in Lawton, Oklahoma.
U.S. Senate
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 11
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2019
			Mr. Inhofe (for himself and Mr. Lankford) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring the 150th anniversary of Fort Sill in Lawton, Oklahoma.
	
	
 Whereas January 8, 2019, marks the 150th anniversary of Fort Sill, a military installation operating in the Lawton-Fort Sill region of Oklahoma;
 Whereas the site of Fort Sill was staked out on January 8, 1869, by Major General Philip H. Sheridan, and the garrison was first called Camp Wichita;
 Whereas Fort Sill is named after Brigadier General Joshua W. Sill, who was killed in the American Civil War and was a friend to Major General Philip H. Sheridan;
 Whereas the first post commander at Fort Sill was Brevet Major General Benjamin Grierson; Whereas, in 1877, Lieutenant Henry O. Flipper, the first African American to graduate from West Point, was assigned to the 10th Cavalry Regiment at Fort Sill;
 Whereas, in 1898, the Fort Sill garrison was down to 27 officers and soldiers as the cavalry left for battles in Cuba during the Spanish-American War, and Lieutenant Allyn Capron, Jr., who had joined the Rough Riders, was the first officer killed in Cuba;
 Whereas the last Indian land in Oklahoma opened for settlement in 1901, and 29,000 homesteaders registered at Fort Sill during July of that year for the land lottery;
 Whereas Fort Sill played a major role in expanding the nearby city of Lawton, which was named after Major General Henry W. Lawton, a Fort Sill quartermaster who was killed in the Philippines in 1899 and was a Medal of Honor recipient;
 Whereas, on August 6, 1901, the town of Lawton was established and quickly grew to become the third largest city in Oklahoma, later becoming part of the greater Lawton-Fort Sill community;
 Whereas, with the disappearance of the frontier, the mission of Fort Sill gradually changed from cavalry to field artillery, with the first artillery battery arriving at Fort Sill in 1902, and the last cavalry regiment departing in May 1907;
 Whereas, the School of Fire for Field Artillery was founded at Fort Sill in 1911 and continues to operate as the United States Army Field Artillery School;
 Whereas, throughout its history, Fort Sill has served as home to— (1)the Infantry School of Musketry, which was later renamed the Infantry School and moved to Camp Benning, Georgia;
 (2)the Gas Defense School; (3)the School for Aerial Observers;
 (4)the Artillery Officers Candidate School (Robinson Barracks); (5)the Air Service Flying School;
 (6)the Army Aviation School; (7)the School of Fire (now known as the Field Artillery School); and
 (8)the Air Defense Artillery School; Whereas, in 1915, the first air unit in the history of the United States Armed Forces, the 1st Aero Squadron, was stationed at Fort Sill for experiments in the aerial observation of artillery fire and, in 1916, was sent into combat with General Jack Pershing on an expedition into Mexico;
 Whereas, in 1917, the Henry Post Army Airfield was constructed for aerial artillery observation and spotting;
 Whereas, with the start of World War I in 1918, the post expanded quickly, and the Army established Camp Doniphan on the northwest edge of Fort Sill in order to assemble, house, and train entire divisions before sending the divisions to Europe;
 Whereas, during World War I, Fort Sill found itself with a unique new training mission, as the War Department was unprepared to train officers and soldiers for the threat of weapons of mass destruction posed by the wide-scale use of chemical weapons in Europe, and soldiers had to be equipped and trained for the new threat;
 Whereas the 35th Division was constituted in 1917 as 1 of the 17 National Guard divisions authorized for service in World War I;
 Whereas the 35th Division— (1)was organized from the National Guards of Kansas and Missouri;
 (2)included 3 machine gun battalions, 3 field artillery regiments, 4 infantry regiments, 1 engineer regiment, and 1 signal battalion, with a total strength of 26,373 soldiers;
 (3)trained at Camp Doniphan until April 1918, when the 35th Division embarked to Europe; Whereas, on September 15, 1918, the 35th Division moved to the Meuse-Argonne front and, during the night of September 20, 1918, moved into forward positions in preparation for the Meuse-Argonne offensive;
 Whereas, on September 26, 1918, the 35th Division launched an attack and, for the next 4 days, kept up the attack against heavy German resistance;
 Whereas the 35th Division returned to the United States in April 1919 and was demobilized on May 30, 1919;
 Whereas President Harry S. Truman was a captain and battery commander of 1 of the field artillery units of the 35th Division and ran a canteen at Camp Doniphan for a period of time;
 Whereas, after World War I, the Field Artillery School commandants began a long-range program to improve field artillery mobility, gunnery, and equipment;
 Whereas Major Carlos Brewer, the Director of the Gunnery Department in the late 1920s and early 1930s, introduced new fire-direction techniques so fire support could be more responsive;
 Whereas Major Orlando Ward, the next Director of the Gunnery Department after Major Carlos Brewer, developed the fire direction center to centralize command and control and to facilitate massing fire;
 Whereas Major Brewer, Major Ward, and Lieutenant Colonel H.L.C. Jones encouraged replacing horses with motor vehicles for moving field artillery guns;
 Whereas the 45th Infantry Division, made up of National Guardsmen from Oklahoma, Colorado, New Mexico, and Texas—
 (1)was ordered into Federal service for 1 year in September 1940 to engage in a training program that began at Fort Sill; and
 (2)participated in the Louisiana Maneuvers; Whereas the Field Artillery Officer Candidate School at Fort Sill—
 (1)was opened by the Army in 1941 to help meet the need for leaders in a rapidly expanding Army;
 (2)was closed during the peace period between World War II and the Korean War;
 (3)was subsequently reopened and remained open until 1973; and (4)trained 57,500 field artillery officers for World War II, the Korean War, and the Vietnam War;
 Whereas 2 Field Artillery Officer Candidate School graduates, First Lieutenant James E. Robinson (Class of 62–43) and Second Lieutenant Harold B. Durham, Jr. (Class of 1–67), were awarded the Medal of Honor;
 Whereas other Field Artillery Officer Candidate School graduates have made an impact on history, including—
 (1)H. Malcolm Baldrige (Class of 91–44), a former Secretary of Commerce; (2)Martin R. Hoffman (Class of 71–55), a former Secretary of the Army;
 (3)retired General Jack N. Merritt (Class of 35–53), former senior military representative of the United States to the North Atlantic Treaty Organization; and
 (4)John M. Shalikashvili (Class of 4–59), former Chairman of the Joint Chiefs of Staff; Whereas the 818th Tank Destroyer Battalion—
 (1)was formed at Fort Sill on December 15, 1941; (2)deployed to Northern Ireland in 1943, equipped with towed guns;
 (3)landed in France 36 days after D-Day; and (4)after advancing through France with the 5th Infantry Division, fought at Metz and along the Saar River, pushing into Germany in early December 1944;
 Whereas, the 5th Infantry Division— (1)moved north on December 18, 1944, to fight in the Battle of the Bulge;
 (2)was detached on December 20, 1944, and reassigned to the 26th Infantry Division, which saw action in the Ardennes; and
 (3)from late January to March 1945, held defensive positions before driving west with the 26th Infantry Division through Germany, finishing the war just inside the Czech border at Kienberg;
 Whereas, to best use new long-range guns and improve response times, the Field Artillery School championed the use of organic air observation to control field artillery fires, with the War Department approving organic field artillery air observation in 1942 and the field artillery air observers adjusting massed fire and performing liaison, reconnaissance, and other missions during World War II;
 Whereas, in 1942, Fort Sill stood down the last horse-drawn field artillery unit, ending 73 years of the partnership between soldiers and horses that helped fuel the military strength of Fort Sill;
 Whereas horses did not reappear at Fort Sill until 1963, when the commanding general authorized a special Half Section of Field Artillery, which names the horses after Fort Sill commanders;
 Whereas, on July 10, 1943, the 45th Infantry Division, which trained at Fort Sill and was known as the Thunderbirds, participated in its first of 4 amphibious landings during World War II, landing in Sicily;
 Whereas the Thunderbirds served 511 days in combat, fighting across Sicily, Italy, France, and Germany;
 Whereas celebrities made appearances or received Army training at Fort Sill during World War II, with humorist Will Rogers and motion-picture star Gene Autry making numerous trips to entertain the troops there;
 Whereas Louis L'Amor, before becoming a writer of western novels, was a boxing instructor at the famous Artillery Bowl at Fort Sill in 1943;
 Whereas, following World War II, Fort Sill adapted to the atomic age and the Cold War, and the War Department consolidated all artillery training and development under the United States Army Artillery Center at Fort Sill in 1946;
 Whereas the 45th Infantry Division Thunderbirds— (1)deployed to South Korea in 1952;
 (2)was 1 of only 2 National Guard divisions to see combat in the Korean War; (3)was deployed with I Corps and participated in such battles as Old Baldy and Pork Chop Hill; and
 (4)participated in 4 campaigns during 429 days in battle; Whereas, during the Cold War, the 4th Battalion 31st Infantry Polar Bears was activated at Fort Sill to help train artillerymen in joint-combat tactics;
 Whereas, although the Polar Bears unit was called infantry, it was a unique combined-arms team that included an armored tank company; Whereas the high-profile Polar Bears unit participated in combined-arms live-fire exercises (the CALFEX program), which brought together infantry, armor, field artillery, and Air Force assets;
 Whereas the CALFEX program was brought to an end by the drive for efficient use of money, with the end of the Polar Bears unit signaling the end of the high-profile CALFEX program;
 Whereas, as of 2019, the Polar Bears unit has been reactivated with the 10th Mountain Division at Fort Drum, New York;
 Whereas, in 1963, the Field Artillery School tested aerial rocket artillery, which equipped helicopters with rockets;
 Whereas, as demonstrated during the Vietnam War, aerial rocket artillery was effective; Whereas the Field Artillery School cooperated in the development of the Field Artillery Digital Automated Computer, which was introduced in 1966 to compute fire direction data and made the Field Artillery a leader in computer developments for the Army;
 Whereas, in 1963, the 1st Aerial Artillery Group (Provisional) was organized at Fort Sill to test equipping CH–34 helicopters with rocket pods attached to each side, converting the transport aircraft, an easy target in most combat situations, into flying weapons capable of direct or indirect fires;
 Whereas modern helicopter gunships are descendants of the 1963 test program at Fort Sill; Whereas, on August 8, 1990, Fort Sill became actively involved in supporting Operation Desert Shield, with initial activities centered around the preparation of III Corps Artillery units for deployment;
 Whereas, during Operation Desert Shield, Fort Sill— (1)deployed 19 Active and 20 Reserve units;
 (2)processed 9,246 Active and 1,397 Reserve personnel; (3)trained, equipped, and validated reserve component units and personnel;
 (4)supported active component units and personnel; (5)prepared and shipped equipment to ports for shipment to the battlefield; and
 (6)with help from Army Reserve units, expanded the training base for initial military training; Whereas, during Operation Desert Shield, Fort Sill agencies supported Active and Reserve component units and personnel with all classes of supply, medical, dental, maintenance, personnel, finance, training, and transportation services prior to deployment;
 Whereas Fort Sill immediately implemented its force-protection plan the morning of September 11, 2001—
 (1)by opening its installation operations center to coordinate security measures around the clock; and (2)by activating its quick-reaction force—
 (A)to guard the outer perimeter roads; (B)to serve as roving security patrols; and
 (C)to perform other security duties; Whereas, in response to the attacks of September 11, 2001, Fort Sill furnished security personnel for high-risk targets and hardened major entries with concrete and water-filled blocks, while at the same time continuing its primary mission of training officers, new soldiers, and noncommissioned officers;
 Whereas Fort Sill supported Operation Enduring Freedom in Afghanistan— (1)by serving as a mobilization station for—
 (A)the 5045th Garrison Support Unit (Military Police), which augmented installation security efforts; (B)the 1st Battalion, 379th Field Artillery, which augmented the training base; and
 (C)the 2nd Battalion, 379th Field Artillery, which augmented the training base; and (2)by mobilizing the 3rd Battalion, 141st Infantry from the Texas Army National Guard to staff the entry gates of the installation;
 Whereas, although the 5045th Garrison Support Unit, the 1st Battalion, 379th Field Artillery, the 2nd Battalion, 379th Field Artillery, and the 3rd Battalion, 141st Infantry were eventually deactivated, Fort Sill mobilized and deployed numerous additional units and improved force protection during Operation Enduring Freedom;
 Whereas Fort Sill supported Operation Iraqi Freedom in 2003 by deploying more than 5,000 active duty soldiers and 400 reserve component soldiers, including—
 (1)C Battery, 3rd Battalion, 13th Field Artillery, the first unit to deploy from Fort Sill; (2)the 75th Field Artillery Brigade, which deployed more than 200 soldiers;
 (3)the 1st Battalion, 14th Field Artillery, which deployed approximately 300 soldiers; (4)the 2nd Battalion, 18th Field Artillery, which deployed approximately 300 soldiers;
 (5)soldiers from the 17th Field Artillery Brigade; (6)soldiers from the 212th Field Artillery Brigade; and
 (7)additional soldiers and units; Whereas Fort Sill is—
 (1)the only active duty Army installation of all the forts on the South Plains built during the Indian Wars;
 (2)the second-oldest continuously serving military installation west of the Mississippi River; and (3)designated as a National Historic Landmark;
 Whereas Fort Sill serves as home of— (1)the United States Army Field Artillery School;
 (2)the United States Army Air Defense Artillery School; (3)the 428th Field Artillery Training Brigade;
 (4)the 30th Air Defense Artillery Training Brigade; (5)the 434th Field Artillery Basic Combat Training Brigade;
 (6)the Marine Corps Field Artillery Military Occupational Specialty School; (7)a Marine Corps detachment;
 (8)the 75th (Forces Command) Fires Brigade; and (9)the 31st (Forces Command) Air Defense Artillery Brigade;
 Whereas thousands of soldiers and Marines have been trained for service in the Field Artillery at Fort Sill, including former President Harry S. Truman, who, during World War I, became the commander of Company D, 129th Field Artillery, entering combat in the last few months of the war, moving his horse-drawn battery to engage the enemy and support the infantry, and firing his last shot on the day of the Armistice at 10:45 a.m.;
 Whereas the people of Oklahoma take great pride in the history of Fort Sill and in the continuing critical role the Field Artillery plays in the defense of the United States;
 Whereas Fort Sill is known as the birthplace of military combat aviation, where the 1st Aero Squadron, under Captain Benjamin Foulois—
 (1)uncrated new, unassembled airplanes and put those planes together in 1915; (2)pushed the Curtiss JN–3 planes (known as Flying Jennies) to Polo Field; and
 (3)on August 10, 1915, flew the planes for the first time; Whereas Henry Post Army Airfield is the oldest airfield in the Army, having been surveyed and established by Captain H.R. Eyrich in August 1917;
 Whereas Henry Post Army Airfield is named after Second Lieutenant Henry B. Post, who was killed in a plane crash in California in 1914;
 Whereas several individuals associated with Fort Sill have received the highest honor for their bravery and sacrifice, including—
 (1)Captain Gary M. Rose, who received the Medal of Honor for action in Laos in 1970 and attended the Field Artillery Officer Basic Course and Field Artillery Officer Advance Course in the 1970s;
 (2)First Lieutenant Lee R. Hartell, who posthumously received the Medal of Honor for action in the Korean War; and
 (3)Sergeant First Class Jared Monti, who received the Medal of Honor for heroic action in Afghanistan; Whereas the Fires Center of Excellence consists of—
 (1)the United States Army Field Artillery School; (2)the Air Defense Artillery School;
 (3)the Directorate of Training Development and Doctrine; (4)the Capabilities Development and Integration Directorate;
 (5)the Army Multi-Domain Targeting Center; and (6)additional tenant units;
 Whereas Fort Sill is a large military installation in the United States, covering approximately 94,000 acres, with—
 (1)a $2,261,000 economic impact to the Lawton-Fort Sill region of Oklahoma in 2016; and (2)approximately 10,000 military and civilian personnel as of 2016; and
 Whereas the people of the Lawton-Fort Sill region of Oklahoma fought to establish Fort Sill and have continued to support Fort Sill from its inception: Now, therefore, be it
		
	
 That the Senate— (1)honors Fort Sill in Lawton, Oklahoma, on its 150th anniversary;
 (2)commends the thousands of men and women who have worked and trained at Fort Sill; (3)honors the people of the Lawton-Fort Sill region of Oklahoma for their continued support of Fort Sill; and
 (4)encourages Fort Sill to continue its instrumental role in preparing the brave men and women of the United States for the battlefield.
			
